DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Valentino, (Reg. No. 62396) on 07/21/2021, and with a final version approved on 07/27/2021. The following claims have been amended as follow:

31. (Currently Amended)
A computer based method comprising displaying simultaneously to a user in a display:
(a) an image of a subject, (b) information about how to express a determination about a state of the subject based on the image of the subject, the information including a representative figure that corresponds to the image of the subject and is associated with predefined words that at least partially describe the state of the subject, and (c) one or more invocable elements for the user to invoke, each of the one or more invocable elements including a single word or a phrase of two or more words representing at least a portion of the determination about the state of the subject, in response to a selection of a particular one of the one or more invocable elements using a first dragging and dropping the particular one of the one or more invocable elements, displaying additional text based on an attribute of the selected particular invocable element, and automatically displaying a tool based on the selected particular invocable element, the tool usable to make a measurement on the image of the subject, the measurement relevant to the attribute of the selected particular invocable element, storing an association between the image of the subject and a numerical result of the measurement, and subsequent to storing the association, in response to a second from a second interface onto a first interface that is displayed simultaneously to [[a]] the second interface in which the image of the subject is displayed, adding the numerical result of the measurement to a structured report expressing [[a]] the determination about the state of the subject.

46. (Currently Amended)
The method of claim 31 further comprising in response to the first dragging and dropping, automatically annotating the image with the attribute of the selected particular invocable element.

48. (Currently Amended) 
The method of claim 31 in which the one or more invocable elements include one or more links to decision support information associated with the attribute of the selected particular invocable element.

51. (Currently Amended) 
The method of claim 31 in which the user is a first user, and comprising enabling a second user to interact with the one or more invocable elements to change interactions of the first user, and evaluating differences between the interactions of the first user and the second user as an evaluation of a skill of one of the first user or the second user

57. (Currently Amended)
The method of claim 31 further comprising: sending an automatic notification to a party for action upon the determination about the state of the subject that is indicative of a critical finding that requires time sensitive action.

58. (Currently Amended)
The method of claim 31 further comprising communicating the determination about the state of the subject to a party who has knowledge of an actual state of the subject, enabling the party to report information related to the actual state of the subject, and storing the information reported by the party for use in correlating the determination of the state of the subject included in the structured report and the information related to the actual state of the subject.

59. (Currently Amended)
The method of claim 31 further comprising altering at least one of the one or more invocable elements to indicate to a particular user an aspect of the determination about the state of the subject that requires attention by that particular user.

65. (Currently Amended)
The method of claim 31, further comprising, in a mode for lower- skill users, displaying supporting information relevant to classifying the image of the user.

67. (Canceled)


68. (Currently Amended) 
The method of claim 31, further comprising determining that the numerical result is different from a normal value or normal value range associated with the tool, and alerting the user that the normal value range associated with the tool.

69. (Currently Amended)
A computer based method comprising displaying simultaneously to a user in a display:
(a) an image of a subject, (b) information about how to express a determination about a state of the subject based on the image of the subject, the information including a representative figure that corresponds to the image of the subject and is associated with predefined words that at least partially describe the state of the subject, and (c) one or more invocable elements for the user to invoke, each of the one or more invocable elements including a single word or a phrase of two or more words representing at least a portion of the determination about the state of the subject, in response to a selection of a particular one of the one or more invocable elements using a first dragging and dropping the particular one of the one or more invocable elements, automatically displaying a tool based on the selected particular invocable element, the tool usable to make a measurement on the image of the subject, the measurement relevant to the attribute of the selected particular invocable element, storing an association between the image of the subject and a numerical result of the measurement, and subsequent to storing the association, in response to a second dragging and dropping by the user of the image of the subject from a second interface onto a first interface that is displayed simultaneously to [[a]] the second interface in which the image of the subject is displayed, adding the numerical result of the measurement to a structured report expressing [[a]] the determination about the state of the subject.

Allowable Subject Matter
Claims 31, 35-36, 40, 46, 48-49, 51, 55, 57-60, 62-65, and 68-69 are allowed.  The following is an examiner’s statement of reasons for allowance:  In regards to independent claim in response to a selection of a particular one of the one or more invocable elements using a first dragging and dropping of the image of the subject onto the particular one of the one or more invocable elements,... automatically displaying a tool based on the selected particular invocable element,... the measurement relevant to the attribute of the selected particular invocable element...” in combination with all other claim limitations. Independent claim 69 contains similar limitations as in claim 31, and is allowed for the same reason.  In terms of closest prior arts found, Mertz et al. (US PGPub. No. 2009/032789) (hereinafter Mertz) and SERLIE (US PGPub. No. 2016/0232295) are the closest prior arts found that teach a measurement tool usable to make a measurement on the image.  However, the measurement tool disclosed therein is invoked by an icon or button selected from a menu or a toolbar, in other words, neither Mertz nor SERLIE teach the automatic displaying of a measurement tool based on the selection of a particular invocable element via a drag and drop of an image onto the particular invocable element.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174